Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a computer-readable medium, a system, and a method for utilizing a visual sensor and gesture input to generate an enhanced digital image by: (1) receiving, via a user interface, an user’s selection of a structural mode corresponding to an object identification model from a plurality of modes; (2) identifying a user’s selection of a location of a digital image within the user interface; (3) providing the visual sensor indicating a region to be processed based on the user’s selection of the location; (4) identifying, based on the user’s selection of the structural mode, an object class corresponding to an object portrayed in the digital image within the region of the visual sensor from a plurality of object classes by processing the region of the visual sensor utilizing the object identification model; (5) detecting a gesture across the digital image that comprises movements in a first direction and in a second direction; (6) determining a first parameter and a second parameter to be modified based on the respective movement in the first direction and second direction, wherein the first and second parameters are selected based on the identified object class; and (7) generating the enhanced digital image by modifying the first and second parameters.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613